Citation Nr: 0306245	
Decision Date: 04/01/03    Archive Date: 04/10/03

DOCKET NO.  02-20 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for vertigo.

2.  Entitlement to an effective date prior to March 16, 2001, 
for the grant of service connection for vertigo.  


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel




INTRODUCTION

The veteran had active military service from April 1943 to 
March 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2002 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted service connection for vertigo, 
secondary to service-connected hearing loss and tinnitus, and 
assigned a 10 percent rating effective March 16, 2001.

In a January 2003 rating decision, the RO denied the 
veteran's claim for entitlement to a total disability rating 
based on individual unemployability.  There is no indication 
in the file that the veteran has perfected an appeal on this 
issue, and it has not been certified to the Board for 
appellate review.  It will not be addressed in this decision.  

In February 2003, the veteran's attorney submitted additional 
evidence which may be interpreted to raise claims for 
entitlement to service connection for Meniere's disease and 
new and material evidence to reopen a claim for service 
connection for neck, back, and shoulder disabilities.  These 
issues are not currently before the Board and will not be 
addressed in this decision.  They are referred to the RO for 
appropriate development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duties to inform and assist have been met.  

2.  The veteran's vertigo is characterized by occasional 
dizziness.  

3.  The veteran's initial claim for service connection for 
vertigo was received by the RO on March 16, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for vertigo, secondary to hearing loss and tinnitus, 
have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 4.87, 
Diagnostic Code 6204 (2002).  

2.  An effective date prior to March 16, 2001, for the grant 
of service connection for vertigo secondary to hearing loss 
and tinnitus, is not warranted.  38 U.S.C.A. §§ 5103, 5103A, 
5107, 5110(a) (West 1991 & Supp. 2002); 38 C.F.R. § 3.400 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), which 
were effective August 29, 2001.  VA has stated that the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA.  66 
Fed. Reg. 45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The rating decision, statement of the case, and VA letters to 
the veteran, apprised him of the information and evidence 
needed to substantiate the claims, the law applicable in 
adjudicating the appeal, and the reasons and bases for VA's 
decision.  Furthermore, these documents outline the specific 
medical and lay evidence that was considered when the 
determination was made.  The new regulations were outlined 
for the veteran in the November 2002 statement of the case, 
and it was explained that he was responsible for submitting 
private treatment reports, although with the appropriate 
release forms they would be requested on his behalf.  VA 
treatment reports would be obtained by VA.  Additionally, in 
October 2001 and January 2002 letters, the veteran was 
informed of the recent enactment of the VCAA and he was 
informed of the evidence that had been received in support of 
his claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty to 
notify the veteran of the information and evidence necessary 
to substantiate his claim and identified the evidence that VA 
was to acquire on his behalf as required by Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law also provides that the 
assistance provided by VA shall include arranging a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  There is no indication that there exists 
any evidence which has a bearing on this issue that has not 
been obtained.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
this appeal and has not identified any additional pertinent 
evidence that has not been associated with the record.  



II.  Higher Initial Rating

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  The 
regulations require that, in evaluating a given disability, 
the disability be viewed in relation to its whole recorded 
history with an emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Furthermore, medical reports must be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  These requirements operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  

The August 2002 rating decision appealed was the initial 
rating granting service connection for the disability at 
issue and assigning a 10 percent rating.  Therefore, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as staged ratings.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining should be resolved 
in favor of the veteran.  38 C.F.R. §§ 3.102, 4.3.  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's vertigo has been rated by analogy under 
Diagnostic Code 6204, which pertains to peripheral vestibular 
disorders.  Peripheral vestibular disorders are assigned a 10 
percent rating for occasional dizziness.  A maximum 30 
percent rating is assigned for dizziness and occasional 
staggering.  38 C.F.R. § 4.87, Diagnostic Code 6204.

Based on a review of the evidence, the Board concludes that 
an initial rating in excess of 10 percent for vertigo may not 
be granted for any time period.  Upon VA audiological 
examination in January 2000, the veteran did not present any 
complaints related to dizziness.  He gave a history of noise 
exposure in the military with current complaints of tinnitus 
and hearing loss.  He was diagnosed with bilateral hearing 
loss and tinnitus, due in part to acoustic trauma in service.  
Shortly thereafter he was seen for complaints of dizziness.  

In a March 2001 VA progress report, it is noted that the 
veteran was diagnosed with benign positional vertigo.  He was 
prescribed Antivert.  Private medical record dated in March 
2001 reported that the veteran was seen for complaints of 
vertigo on and off.  His dizziness was worse when he rolled 
over in bed, particularly when he rolled to the left.  
Clinical evaluation revealed that his pupils were equal, 
round, and reactive to light.  There was no obvious 
nystagmus.  He was subjectively symptomatic when his head was 
turned to the left, even when he stood.  The clinician 
performed the Weber maneuver and his symptoms improved.  He 
was advised to do this maneuver at home.  The assessment was 
benign positional vertigo.  His Antivert was increased to two 
tablets.  Upon VA audiological examination in November 2001, 
the veteran also did not express any complaints related to 
dizziness.  In July 2002, the veteran's file was reviewed.  
The physician noted that the veteran was initially seen for 
complaints of dizziness in January 2000 and February 2000.  
He was diagnosed with benign positional vertigo.  He 
concluded that it was more likely than not that the veteran 
vertigo was related to the service-connected hearing loss and 
tinnitus.  In a February 2003 statement, T.J.W., M.D. (Dr. 
W.), reported that the veteran had been treated for Meniere's 
disease for several years.  It was also reported that the 
veteran experienced daily episodes of vertigo and his dose of 
Antivert was increased.  

While the clinical evidence establishes that the veteran 
experiences daily episodes of vertigo and has required 
increased medication, in the absence of objective evidence 
demonstrating staggering due to the vertigo, the Board finds 
that a 30 percent rating may not be assigned under Diagnostic 
Code 6204.  The Board notes that the recent note from Dr. W. 
reported that the veteran suffered from Meniere's disease.  
As noted in the Introduction above, the veteran has not 
established service connection for Meniere's disease.  
Service connection for vertigo was granted secondary to the 
veteran's service-connected hearing loss and tinnitus which 
had been attributed to noise exposure in service, not a 
disease process.  Hence, consideration of the veteran's 
hearing loss with vertigo under Diagnostic Code 6205 which 
pertains to Meniere's disease, would not be appropriate.  
Further, vertigo may not be rated separately under 
Diagnositic Code 6205, as such rating may not be combined 
with evaluations for hearing loss and tinnitus.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  

III.  Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose, if 
a claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  Any communication or action indicating an 
intent to apply for one or more benefits under the laws 
administered by VA from a claimant may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  

The veteran was discharged from service in March 1946.  On 
March 16, 2001, the RO received correspondence from the 
veteran which requested service connection for vertigo, 
secondary to his service-connected hearing loss and tinnitus.  
There is no earlier communication from the veteran (or his 
representative) that may be interpreted as an informal claim 
for this benefit.  After the claim was granted, the effective 
date assigned for the award was March 16, 2001, the date his 
claim was received.  This is the earliest date that may be 
assigned.  Hence, the claim for entitlement to an earlier 
effective date is denied.  


ORDER

An initial rating in excess of 10 percent for vertigo is 
denied.  

An effective date prior to March 16, 2001, for the grant of 
service connection for vertigo is denied.  



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

